Citation Nr: 1453987	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  10-05 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for a residual fragment wound scar in the area of the right anterior deltoid muscle prior to August 29, 2013, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. Snyder, Counsel
INTRODUCTION

The Veteran had active military service from August 1967 to August 1969 with subsequent service in the U.S. Army Reserve and Florida Army National Guard, including active duty service from February 1991 to June 1991 under Title 10 orders.

These matters come before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In February 2014, the Board remanded claims of entitlement to service connection for sleep apnea and a bilateral eye disability and an increased rating for residual fragment wound scar for additional development.  While the case was in remand status, the issues of entitlement to service connection for sleep apnea and a bilateral eye disability were resolved by a July 2014 rating decision that granted service connection for both disabilities.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


FINDING OF FACT

The scarring is not unstable or deep, it does not limit function, it does not affect an area of 144 square inches, and prior to August 29, 2013, it was not painful or tender on examination.   


CONCLUSION OF LAW

The criteria for a compensable disability rating prior to August 29, 2013, and a rating in excess of 10 percent thereafter for a residual fragment wound scar have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7801-7805 (2008).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in May 2008, prior to the initial adjudication of the claim.  

The record also reflects that the service treatment records, VA treatment records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor any representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  The Veteran was provided examinations to determine the nature and severity of his scarring.  The examination records reveal all findings needed to rate the disability, and the Veteran has not indicated that the scarring has increased significantly in severity since the 2013 examination.  Furthermore, although the Veteran has made vague allegations about the adequacy of the examinations, he has not alleged that any findings were inaccurate or any testing was not conducted.  Thus, the Board finds the examination records are adequate for rating purposes.  Finally, the Board finds the prior remand instructions have been fulfilled.    

Accordingly, the Board will address the merits of the appellant's claim. 

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

The Board notes that the criteria pertaining to rating skin disabilities were revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008, unless the claimant requests review under the revised criteria.  73 Fed. Reg. 54708 (Sept. 23. 2008).  Because the current claim was received prior to that date, and the Veteran has not requested that his scars be rated under the revised criteria, the revisions do not apply in this case.  

Under the criteria in effect prior to October 23, 2008, a 10 percent evaluation is warranted for superficial scarring other than on the head, face, or neck, that covers an area of 144 square inches or greater and does not affect motion; that is unstable, or that is painful on examination.  38 C.F.R. § 4.118, Diagnostic Codes 7802 to 7804 (2008). 

Compensable ratings for scarring are also provided for scarring that is deep or causes limited motion and affects an area of more than six square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  

Scarring that affects function can be rated on the limitation of motion of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations, which would warrant an exposition of remote clinical histories and findings pertaining to this disability.

A December 2008 VA examination record reveals the Veteran's history of symptoms involving the right shoulder.  The record does not indicate that the Veteran related the reported symptoms to the scar per se; rather, he attributed them to the shell fragment injury he sustained during service.  Examination revealed an oval scar measuring three centimeters obliquely and one centimeter wide.  It was depressed by approximately one millimeter and was slightly hypo-pigmented.  The scar was nontender and nonadherent.  The examiner determined the scar caused no functional impairment of the right shoulder and gave no evidence of inflammation, edema, or keloid formation.  There was no breakdown, and the scar was superficial.  The examiner added that the scar was not associated with palpable defect in the muscle.  

During the October 2012 Board hearing, the Veteran testified that the right shoulder scar was tender.  The testimony is otherwise ambiguous as to whether the scar per se was associated with pain or functional impairment. 

An August 2013 VA examination record reveals a finding of two scars of the right upper forearm secondary to fragment wound.  The scars measured three centimeters by one centimeter and one centimeter by one centimeter.  The Veteran reported numbness in the area and pain with range of motion, picking up objects, and lying on the forearm.  The examiner found the Veteran had painful scar based on this history.  The scars were linear and not unstable.  

In October 2013, the Veteran reported that he had numbness, pain, and tingling in the right upper extremity.  

A May 2014 VA examination record reveals histories of symptoms involving the shoulder, e.g. weakness, but no history specific to the scar.  Examination indicated that the scar was not painful or unstable.  The scar was linear, noting to measure three centimeters by two centimeters.  The examiner determined the scar did not limit function and was not associated with other pertinent physical findings.  The examiner further determined the scar did not impact occupational functioning.  

After careful review of the evidence, the Board finds the criteria for a compensable rating prior to August 29, 2013, are not met.  The evidence documents that the scarring is not deep or unstable and affects smaller than 39 square centimeters.  In this regard, the Board notes that examination revealed that the scar was superficial, stable, and affected an area of less than 10 square centimeters.  Furthermore, there is no medical evidence of tenderness on examination - as required by the regulation - and no medical evidence of limitation of function due to the scar.  Although the Veteran competently reported pain and associated impairment which he has attributed to the scarring, the Board finds the Veteran's history is less probative than the medical evidence of no impairment due to the scar, particularly because the evidence does not suggest the Veteran is competent to determine the etiology of the right upper extremity symptoms and to attribute the symptoms to the scar rather than a distinct condition.  Thus, a compensable initial rating is not warranted prior to August 29, 2013.  

A rating greater than 10 percent is also not warranted any time from August 29, 2013, as there is no evidence that the scarring limits function, is deep, or affects an area exceeding 77 square centimeters.  In this regard, the Board notes that the probative evidence consistently indicates that the scarring affects an area less than 10 square centimeters, is superficial, and does not limit motion.  

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The record does not include any histories of occupational impairment due to the scarring, and the medical evidence does not indicate that there is any functional impairment due to the scarring.  As discussed above, although the Veteran has reported symptoms involving the right upper extremity, medical examiners have consistently found no impairment due to the scarring.  The Board finds the medical evidence is more probative than the Veteran's histories of symptoms, namely numbness, weakness, and pain, in the right upper extremity that he attributes to the scarring.  The Board finds the manifestations of the scarring are contemplated by the schedular criteria.  Therefore, referral of this claim for extra-schedular consideration is not warranted.  

Finally, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

A compensable disability rating prior to August 29, 2013, and a rating in excess of 10 percent thereafter for a residual fragment wound scar is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


